                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               COLUMBIA DIVISION

    JERAMY DWAYNE BUTTRAM,                          )
                                                    )
          Plaintiff,                                )
                                                    )
    v.                                              )   NO. 1:19-cv-00067
                                                    )
    BILLY LAMB, et al.,                             )   JUDGE CAMPBELL
                                                    )
          Defendants.                               )

                                   MEMORANDUM OPINION

         Plaintiff Jeramy Dwayne Buttram, then an inmate at the Marshall County Jail in Lewisburg,

Tennessee, 1 filed this pro se civil rights action under 42 U.S.C. § 1983 against Sheriff Billy Lamb,

Administrator Sabrina Patterson, and Shift Leader Kendra Burton. (Doc. No. 1 at 2–3). Plaintiff

also filed an application to proceed in this Court without prepaying fees and costs. (Doc. No. 2).

                        I. APPLICATION TO PROCEED AS A PAUPER

         The Court may authorize a prisoner to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). Plaintiff’s in forma pauperis application (Doc. No. 1 at 12; Doc. No. 2) reflects

that he cannot pay the full filing fee in advance. Accordingly, Plaintiff’s application (Doc. No. 2)

will be granted. The $350.00 filing fee will be assessed as directed in the accompanying Order. 28

U.S.C. § 1915(b)(1).

                                      II. INITIAL REVIEW

         Under the screening requirements of the Prison Litigation Reform Act (“PLRA”), the Court

must review and dismiss the complaint if it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from an immune defendant. 28 U.S.C. §


1
        Plaintiff submitted a notice updating his address to the Bledsoe County Correctional Complex in
Pikeville, Tennessee. (Doc. No. 5).
1915A. The Court must also construe a pro se complaint liberally, United States v. Smotherman,

838 F.3d 736, 739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept

the factual allegations as true unless they are entirely without credibility, see Thomas v. Eby, 481

F.3d 434, 437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

A.      Factual Allegations

        Plaintiff alleges that he was a pretrial detainee at the Marshall County Jail during the events

giving rise to his claims. (Doc. No. 1 at 4). In early June 2019, Plaintiff alleges, he raised concerns

regarding his mail by talking to Administrator Sabrina Patterson and sending a grievance to Sheriff

Billy Lamb. (Id. at 5). The grievance is attached to the complaint. (Id. at 13). In it, Plaintiff states

that he did not receive expected mail for about three weeks, and that “[i]t seems like” Shift Leader

Kendra Burton’s crew did not want Plaintiff “or anyone to get mail.” (Id.). Plaintiff states that

Burton had something against him, but he does not know what it is. (Id.). After Plaintiff filed the

grievance, someone found Plaintiff’s mail “hidden in [a] desk drawer.” (Id. at 7).

        Plaintiff also alleges that he told Administrator Patterson that Shift Leader Burton “was

telling people outside of the Jail about” who was visiting him at the Jail, and what he discussed

during his jail visits. (Id. at 5). Plaintiff alleges that his “family has been ridiculed due to Kendra

Burton’s comments made to outside parties.” (Id.).

B.      Standard of Review

        To determine whether a complaint “fails to state a claim on which relief may be granted”

under the PLRA, the Court applies the same standard as under Rule 12(b)(6) of the Federal Rules

of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The Court therefore

accepts “all well-pleaded allegations in the complaint as true, [and] ‘consider[s] the factual

allegations in [the] complaint to determine if they plausibly suggest an entitlement to relief.’”



                                                   2
Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

681 (2009)). An assumption of truth does not extend to allegations that consist of legal conclusions

or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). A pro se pleading must be liberally

construed and “held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson, 551 U.S. at 94 (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

C.     Discussion

       “To prevail on a cause of action under § 1983, a plaintiff must prove ‘(1) the deprivation

of a right secured by the Constitution or laws of the United States (2) caused by a person acting

under the color of state law.’” Winkler v. Madison Cty., 893 F.3d 877, 890 (6th Cir. 2018) (quoting

Shadrick v. Hopkins Cty., 805 F.3d 724, 736 (6th Cir. 2015)).

       1. Dismissal of Official-Capacity Claims

       Plaintiff brings this action against Sheriff Lamb and Administrator Patterson in only their

official capacities, and alleges that they are employees of the Marshall County Sheriff’s

Department. (Doc. No. 1 at 2). Plaintiff also brings this action against Shift Leader Burton in both

her individual and official capacities, and alleges that she is an employee of the Marshall County

Jail. (Id. at 3). “[I]ndividuals sued in their official capacities stand in the shoes of the entity they

represent.” Alkire v. Irving, 330 F.3d 802, 810 (6th Cir. 2003) (citing Kentucky v. Graham, 473

U.S. 159, 165 (1985)). Thus, Plaintiff’s official-capacity claims against all three Defendants are

essentially claims against Marshall County.

       Municipal entities like Marshall County may be liable under Section 1983 only “if the

governmental body itself ‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be

subjected’ to such deprivation.” Connick v. Thompson, 563 U.S. 51, 60 (2011) (quoting Monell v.



                                                   3
New York City Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978)). To state a claim against Marshall

County, Plaintiff must allege that he “suffered a constitutional violation” and that the County’s

“policy or custom directly caused the violation.” Hadrick v. City of Detroit, Mich., 876 F.3d 238,

243 (6th Cir. 2017) (citing Monell, 436 U.S. at 690–92). Here, the complaint does not reflect that

any of the alleged misconduct was caused by a policy or custom of Marshall County. Accordingly,

Plaintiff fails to state a claim against Marshall County, and his official-capacity claims will be

dismissed.

       Because Plaintiff does not assert any individual-capacity claims against Defendants Lamb

and Patterson, and he fails to state a claim against them in their official capacities, they will be

dismissed as parties.

       2. Individual-Capacity Claims against Defendant Burton

       As to Shift Leader Kendra Burton, Plaintiff suggests that she was responsible for his mail

not being delivered. But Plaintiff’s apparent suspicion that Burton tampered with his mail is not

supported by any specific factual allegations. And even under the liberal construction afforded to

pro se plaintiffs, the Court “is not required to accept non-specific factual allegations and inferences

or unwarranted legal conclusions.” Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002)

(collecting cases). Accordingly, Plaintiff fails to state a claim against Defendant Burton for

interfering with the delivery of his mail.

       For substantially the same reason, Plaintiff also fails to state a claim against Defendant

Burton based on the only other allegation against her. Plaintiff seems to allege that Burton observed

and listened to some of his jail visits, and shared information from these visits with some unknown

parties outside the jail. Plaintiff’s family was allegedly “ridiculed” as a result. As above, this

allegation is not supported by sufficiently specific factual allegations to state a claim. See Gilmore



                                                  4
v. Corr. Corp. of. Am., 92 F. App’x 188, 190 (6th Cir. 2004) (citing Scheid v. Fanny Farmer Candy

Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988)) (“A complaint must contain allegations respecting

all the elements to sustain a recovery under some viable legal theory.”). To the extent that Plaintiff

is attempting to assert a defamation claim based on this allegation (see Doc. No. 1 at 3 (listing one

of the claims as “defamation of character”)), such an assertion would not state a claim for the

violation of Plaintiff’s constitutional rights. See Voyticky v. Village of Timberlake, Ohio, 412 F.3d

669, 677 (6th Cir. 2005) (citing Paul v. Davis, 424 U.S. 693, 701–03 (1976)) (“Absent a further

injury, such as loss of a government job or loss of a legal right or status, defamation, by itself, does

not constitute a remediable constitutional claim.”). Defendant Burton, therefore, will also be

dismissed as a party.

                                        III. CONCLUSION

        For these reasons, Plaintiff’s application to proceed in forma pauperis will be granted, this

action will be dismissed for failure to state a claim, and the Court will certify that any appeal in

this matter would not be taken in good faith. 28 U.S.C. § 1915(a)(3). The Court, therefore, will not

grant Plaintiff leave to proceed as a pauper on any appeal.

        The Court will enter an appropriate Order.


                                                        ____________________________________
                                                        WILLIAM L. CAMPBELL, JR.
                                                        UNITED STATES DISTRICT JUDGE




                                                   5
